Case 2:19-cv-01199-ACA Document 17 Filed 01/02/20 Page 1 of 4            FILED
                                                                2020 Jan-02 PM 04:33
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:19-cv-01199-ACA Document 17 Filed 01/02/20 Page 2 of 4
Case 2:19-cv-01199-ACA Document 17 Filed 01/02/20 Page 3 of 4
Case 2:19-cv-01199-ACA Document 17 Filed 01/02/20 Page 4 of 4
